Opinion issued February 11, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NOS. 01-20-00226-CR
                                   01-20-00227-CR
                                   01-20-00228-CR
                                   01-20-00229-CR
                            ———————————
                   XSAVIOR RAYON ROBERTS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                      On Appeal from 21st District Court
                          Washington County, Texas
              Trial Court Case Nos. 18,476, 18,305, 18,475, 18,423


                          MEMORANDUM OPINION

      After appellant Xsavior Rayon Roberts’s community supervision was revoked

in four cases, the trial court assessed his punishment at two years’ confinement for
a theft conviction1 and eight years’ confinement for three separate burglary-of-a-

habitation convictions.2 Appellant does not challenge his convictions. Instead, in

three related issues on appeal, he contends that the trial court erred in assessing

certain fines and fees. In a fourth issue, he objects to the deadly-weapon finding in

the judgment. In a fifth issue, he contends that the judgment should be reformed to

accurately reflect the trial court’s findings. And, in a sixth issue, he contends that the

Amended Bill of Costs in two of the cases erroneously include fines. We modify the

judgments and, as modified, affirm.

                                   BACKGROUND

The 2017 Deferred Adjudication

      In October 2017, appellant pleaded guilty to burglary of a habitation. The trial

court deferred adjudication of guilt and placed appellant on community supervision

for 10 years.

      The Bill of Costs for the 2017 judgment (trial court case no. 18,035) provided:

      $224          Court Costs
      $ 50          Crime Stoppers Fee
      $ 34          DNA Testing Fee
      $400          Court Appointed Attorney
      $1500         Fine
      $2230         Total

1
      Trial court case no. 18,476, appellate cause no. 01-20-00226-CR
2
      Trial court case no. 18,035, appellate cause no. 01-20-00227-CR; trial court case
      no. 18,423, appellate cause no. 01-20-00228-CR; trial court case no. 18,475,
      appellate cause no. 01-20-00229-CR.
                                            2
      Appellant did not appeal the 2017 judgment.

The 2018 Convictions

      In October 2018, the State moved to revoke appellant’s deferred adjudication

on the first burglary-of-a-habitation conviction (trial court case no. 18,035) and

charged him with three additional offenses (theft of a firearm, trial court case no.

18,476) (burglary of a habitation, trial case court no. 18,423) (burglary of a

habitation, trial court case no. 18,475).

      Pursuant to a plea agreement, appellant pleaded true to the motion to

adjudicate guilt in the 2017 case and guilty in the three new 2018 cases. The trial

court assessed punishment at 10 years’ confinement on the original burglary-of-a-

habitation conviction and on the two new burglary-of-a-habitation charges, which it

then probated, placing appellant on community supervision for 10 years. The trial

court assessed punishment at two years’ confinement on the theft charge, which it

then probated, placing appellant on community supervision for five years. All

sentences were to run concurrently.

      The Bills of Costs for the 2018 convictions provided:

      Burglary of a Habitation (case no. 18,035)
      $224         Court Costs
      $ 25         Crime Stoppers Fee3

3
      In case no. 18,035, the only difference between the 2017 Bill of Costs and the 2018
      Bill of Costs was a reduction of $25 for the Crime Stoppers Fee.

                                            3
      $ 34         DNA Testing Fee
      $400         Court Appointed Attorney
      $1500        Fine
      $2208        Total

      Theft of a Firearm (case no. 18,476)
      $224         Court Costs
      $ 50         Crime Stoppers Fee
      $ 34         DNA Testing Fee
      $ 25         Time Payment Fee
      $200         Court Appointed Attorney4
      $533         Total

      Burglary of a Habitation (case no. 18,475)
      $224         Court Costs
      $ 50         Crime Stoppers Fee
      $ 34         DNA Testing Fee
      $ 25         Time Payment Fee
      $200         Court Appointed Attorney
      $533         Total

      Burglary of a Habitation (case no. 18,423)
      $224         Court Costs
      $ 50         Crime Stoppers Fee
      $ 34         DNA Testing Fee
      $ 25         Time Payment Fee
      $200         Court Appointed Attorney
      $500         Fine
      $1033        Total

      Appellant did not appeal the 2018 judgments or otherwise complain about the

costs on appeal.



4
      At the 2018 plea hearing, appellant’s counsel noted that some of the fees and costs
      appeared duplicative, and the trial court agreed to lower the attorney’s fee in the
      three new cases from $400 to $200. No further objection to the fees and costs was
      made and no appeal was taken therefrom.
                                           4
The 2020 Convictions

      In August 2019, the State moved to revoke community supervision in all four

cases. After a hearing, the trial court found that appellant had violated Conditions 2,

4, and 17 of his community supervision as follows:

      Condition 2: failing to abstain from the use of narcotics or drugs (case
      nos. 18,035, 18,423, 18,475 and 18,476)

      Condition 4: failing to report as required (case nos. 18,035, 18,423,
      18,475, and 18,476).

      Condition 17: failing to perform community service (case nos. 18,035
      and 18,423).

      The trial court did not revoke appellant’s community supervision based on

violations of Condition 10 of his community supervision, which required appellant

to pay fines and fees previously assessed.

      Based on these violations of the terms of his community supervision, the trial

court revoked appellant’s community supervision in all four cases and assessed his

punishment at eight years’ confinement on the three burglary-of-a-habitation

convictions and two years’ confinement on the theft case, all to run concurrently.

      The Amended Bill of Costs in each 2020 case is identical to the Bills of Costs

in the 2018 cases, except that the Crime Stoppers Fee in the original burglary case

(no. 18,035) was raised from $25 to $50 so that it was once again consistent with the

bill of costs in the original 2017 case.



                                           5
  CHALLENGES TO COSTS AND FEES IN THE 2020 BILLS OF COSTS

      In three issues, appellant challenges the assessment of several fees and costs

in each 2020 Amended Bill of Costs.

Duplicative costs and fees

      In issue one, appellant contends that “[t]he trial court erred by assessing Court

Costs, a Crime Stoppers Fee, a DNA Testing Fee, and a Time Payment Fee

independently in all four convictions, since by law court costs and miscellaneous

fees may only be assessed once when a defendant is convicted of multiple offenses

presented in a since criminal action.” In issue two, appellant contends that the Time

Payment Fee in the 2020 amended bill of costs should have been $15 rather than

$25. Finally, in issue three, appellant contends that “the trial court erred by assessing

attorney’s fees in each of the four cases, when the record indicates that Appellant

was indigent and lacked the financial resources to pay.” The State responds to all

three issues by arguing that “because Appellant waited until the revocation of his

probation to make these complaints, he has procedurally waived them.” We agree

with the State.

      In Summers v. State, the appellate court very thoroughly discussed two Texas

Court of Criminal Appeals cases that are relevant to the issue of procedural

forfeiture:

      [T]he State relies on Wiley v. State, 410 S.W.3d 313 (Tex. Crim. App.
      2013), and Riles v. State, 452 S.W.3d 333 (Tex. Crim. App. 2015) [to
                                           6
support its position that appellant’s objection to the fees has been
waived]. In Wiley, after finding the appellant indigent and appointing
him counsel, the trial court accepted the appellant’s guilty plea, entered
pursuant to a plea agreement, and pronounced his sentence. 410 S.W.3d
at 314. The trial court, however, suspended the sentence and placed the
appellant on community supervision. Id. On the same date, the trial
court entered the written judgment, which included an assessment of
court costs in the amount of $898. Id. The judgment also incorporated
the appellant’s conditions of community supervision, and, in a
declaration signed by the appellant that appeared on the last page of the
judgment, the appellant acknowledged that the conditions of
community supervision had been read and explained to him and that he
understood them. Id. at 314-15. The conditions expressly included a
requirement that the appellant pay, as court costs, all court-appointed
attorney fees, which was then followed by the statement in bold, capital
letters, “SEE THE ATTACHED BILL OF COSTS.” Id. at 314-15 &
n.3. The bill of costs was attached to the judgment and indicated that it
had been printed on the same day that the trial court entered the
judgment. See id. at 314-15. It itemized the particulars of the court
costs, which included a $400 cost for the appellant’s court-appointed
attorney during the plea proceedings. Id. at 315.

About two months later, the State in Wiley moved to revoke the
appellant’s community supervision. Id. After again finding the
appellant indigent and appointing him counsel, the trial court conducted
a hearing on the State’s motion and then revoked the appellant’s
community supervision. Id. The trial court entered the written
judgment on the same day. Id. A new bill of costs itemizing the
appellant’s total court costs was then printed the next day. Id. The court
costs included the unpaid $400 balance for the court-appointed attorney
who represented the appellant when the trial court initially placed him
on community supervision. Id.

The appellant in Wiley thereafter appealed, complaining for the first
time that the evidence had been insufficient to support the order that he
pay for his court-appointed attorney for the initial plea
proceedings. Id. at 314. The appellant argued that he had not forfeited
his complaint by failing to raise it in an appeal immediately following
his placement on community supervision because he was not appealing
from the original order imposing the reimbursement of appointed
                                    7
attorney fees as a condition of his community supervision. Id. at 319.
The appellant contended that he was instead “appealing the later
revocation order, which improperly reiterated the requirement that he
reimburse his appointed attorney fees even though he would no longer
enjoy the benefits of community supervision.” Id. The appellant
claimed that, without the addition of that explicit requirement in the
revocation order, he would not have been expected to reimburse those
fees any more than he would have been expected to continue to fulfill
any other routine condition of community supervision. Id.

The Court of Criminal Appeals disagreed, first explaining that when the
trial court in Wiley initially placed the appellant on community
supervision, it did not order the reimbursement of attorney fees only as
a condition of community supervision. Id. at 319-20. Instead, “the
specific terms of the judgment (rightly or wrongly) included as court
costs the reimbursement of appointed attorney fees.” Id. at 320. In other
words, when the trial court initially placed the appellant on community
supervision, it ordered the reimbursement of attorney fees not only as a
condition of community supervision but also as an independent
obligation under the initial judgment. See id. at 319-20. The Court of
Criminal Appeals then explained that the record showed that the
appellant was aware of the requirement that he pay court costs,
including the cost of his court-appointed attorney fees, even as of the
time that he signed the original judgment, and was also well aware of
the amount of the cost of his court-appointed attorney fees during the
plea proceedings. Id. at 320-21. The Court of Criminal Appeals
therefore concluded that the appellant could readily have raised his
challenge to the sufficiency of the evidence to support the order that he
pay for his court-appointed attorney for the initial plea proceedings in
a direct appeal from the initial judgment imposing community
supervision and that the appellant would have known to raise the
sufficiency claim at the time of any direct appeal from the initial
judgment. Id. Failing to do so constituted a forfeiture of the claim. Id.

Similarly, in Riles, the trial court appointed counsel for the appellant
after finding her to be indigent. 452 S.W.3d at 334. The appellant
thereafter pleaded guilty, and the trial court deferred her adjudication
and placed her on community supervision. Id. The appellant had signed
plea papers, admonishing her that there would be mandatory costs of
community supervision, including court costs and court-appointed
                                   8
attorney fees, and that by “entering this Plea and Disposition
Agreement,” she was affirming to the trial court that she had the
financial resources to pay the costs associated with community
supervision. Id. The appellant had also signed an application for
community supervision that stated that if she were granted community
supervision, she would “reimburse the county in which the prosecution
was instituted for compensation paid to appointed counsel for
defending [her] in the case.” Id. Finally, the same day that she pleaded
guilty, the appellant also signed the order of deferred adjudication,
which stated that she was ordered to pay “all court costs including
Court Appointed Attorney Fee.” Id. The order further stated, “Court
Costs: see attached.” Id. Sixteen days later, the district clerk’s bill of
costs issued, listing $1,000 for the court-appointed attorney
fee. Id. at 334-35.

The State in Riles subsequently moved to proceed with an adjudication
of the appellant’s guilt and to revoke her community
supervision. Id. at 335. About one year later, the trial court then signed
a judgment adjudicating the appellant’s guilt. Id. The judgment also
included an order for the appellant to pay all fines, court costs, and
restitution “as indicated on the attached Bill of Costs.” Id. The next
day, the district clerk issued the updated bill of costs, which cited the
$1,000 assessment for “Attorney Fee(s)—Original Plea
Agreement.” Id.

The appellant in Riles appealed from the judgment adjudicating
guilt, “arguing that the trial court erred in ordering her to pay the
attorney fee without any evidence that she had the ability to pay
it.” Id. The court of appeals, however, relying in part on Wiley, held that
the appellant had forfeited her complaint by not raising it in an appeal
from the initial order of deferred adjudication. Id. (citing Riles v. State,
417        S.W.3d        606,      607       (Tex.        App.—Amarillo
2013), aff'd, 452 S.W.3d at 333). The appellant subsequently filed a
petition for discretionary review in the Court of Criminal
Appeals. Id. at 336. She argued that although she agreed
that Wiley requires that challenges to attorney fees that are assessed as
a condition of community supervision be brought up on an appeal from
the original imposition of the community supervision, the requirement
is conditioned on the defendant having knowledge of both the existence
and amount of the attorney fee, neither of which she had. Id.
                                     9
      The Court of Criminal Appeals explained that “Wiley does, in fact,
      premise procedural default on an appellant’s knowledge of, and failure
      to challenge, an issue.” Id. at 337. It determined, however, that,
      contrary to appellant’s argument, the record in Riles reflected multiple
      points where the appellant acknowledged the obligation to pay the
      attorney fee. Id. For instance, when the trial court initially deferred the
      appellant’s adjudication and placed her on community supervision, it
      ordered the reimbursement of attorney fees not only as a condition of
      community supervision but also as court costs, i.e., an independent
      obligation under the order of deferred adjudication, which the appellant
      signed. See id.; id. at 338-39 (Keller, P.J., concurring). The Court of
      Criminal Appeals therefore concluded that the appellant had knowledge
      of the attorney fee, and could have challenged the sufficiency of the
      evidence supporting payment of the fee, at the time of any direct appeal
      from the initial order for deferred adjudication. Id. at 337. The Court of
      Criminal Appeals explained that the lack of knowledge of the exact
      amount of the fee was irrelevant because the appellant’s argument
      in Riles was “against the assignment of the fee as a whole, not against
      a portion of it or against a determination that it should be paid as a lump
      sum versus paid on a payment plan.” Id. The Court of Criminal Appeals
      held that the appellant therefore forfeited her challenge to the
      assignment of the fee because she did not raise the claim in a direct
      appeal of the deferred adjudication order. Id.

Summers v. State, 555 S.W.3d 844, 850–52 (Tex. App.—Waco 2018, no pet.).

      We believe that the reasoning of Wiley and Riles compels the conclusion that

appellant procedurally forfeited his right to challenge the fees and costs complained

about in issues one through three. We begin by noting that the 2018 Bills of Costs

were issued the same day as the 2018 judgments, and the 2020 Amended Bill[s] of

Costs are almost identical.5 No new fees or costs are imposed in 2020; indeed,


5
      As noted earlier, in the original case, no. 18.035, the 2018 Bill of Cost provided for
      a $25 Crime Stoppers Fee, while the 2020 Amended Bill of Costs provided for a $50
                                            10
appellant’s probation officer testified that appellant never paid any of the costs and

fees associated with the 2018 judgments. The fees and costs in the 2020 Amended

Bills of Costs are those assessed in 2018. Thus, the issue is whether appellant had

knowledge of, and failed to challenge on appeal in 2018, the fees and costs he

attempts to challenged here. See Riles, 452 S.W.3d at 337.

      As in both Wiley and Riles, the 2018 judgments included court costs and

attorney’s fees as independent obligations under the judgments. See Wiley, 410

S.W.3d 319—320; Riles, 452 S.W.3d at 337. And, as in Riles, the plea papers6 from

the 2018 pleas include an acknowledgment by appellant that he owes the fines and

fees challenged in this case. Finally, as in Riles, the Conditions of

Probation/Community Supervision in each of appellant’s 2018 cases required that

he “[p]ay your fine, if one be assessed, and the costs of Court, in one or several sums,

and make restitution or reparation in any sum that the Court shall determine[,]”



      Crime Stoppers Fee. This change, however, made the 2020 Amended Bill of Costs
      identical to the 2017 Bill of Cost from the proceeding placing appellant on deferred
      adjudication. As such, the 2020 Amended Bill of Costs is identical to the very first
      Bill of Costs generated in the case.
6
      In three of the four cases, the plea papers signed by appellant state: “The Defendant
      understands that the Defendant will be obligated to pay all court order monies,
      including, but not limited to, fines, restitution, court costs, community supervision
      fees, crime stopper fees, hot check fees, drug fees, EMS fees, DNA fees, and/or
      court appointed attorney fees.” In the fourth case, the plea papers signed by
      appellant show that he acknowledges that he would be required to pay court costs,
      court-appointed attorney fees, and a crime stoppers fee.

                                           11
followed by the total amount payable in each case, which matches the total amount

payable in both the 2018 Bill of Costs and the 2020 Amended Bill of Costs.7

        Because appellant knew in 2018 about the fees and costs challenged today but

did not appeal until his community supervision was revoked in 2020, he has

procedurally forfeited his right to complain about those same fees and costs now.

See Riles, 452 S.W.3d at 338 (“Because of Appellant’s knowledge of the issue of

the attorney fee and her failure to appeal it from the original imposition of her

deferred adjudication, she procedurally defaulted the issue and cannot now revive

it”).

        Accordingly, we overrule issues one through three.

                           DEADLY-WEAPON FINDINGS

        In issue four, appellant contends the "Judgment[s] Revoking Community

Supervision in Cause Numbers 18,035, 18,423, and 18,475 [the burglary

convictions] should be reformed to delete any and all entries directly under the

printed block indicating “Findings on Deadly Weapon.” Specifically, appellant

points out that on all three Judgment[s] Revoking Community Supervision, under a

subheading entitled “Findings on Deadly Weapon,” the judgments say “FOUND



7
        The only difference in the amount given in the 2018 Conditions of Probation and
        the 2018 Bills of Costs is that the Bills of Costs reflect the trial court’s agreement
        to lower the attorney’s fee in three of the cases and the Conditions of Probation,
        which were drafted before that occurred, do not.
                                              12
TRUE TO CONDITIONS 2,4, 17” or “FOUND TRUE TO CONDITIONS 2, 4.”

Presumably these were references to the conditions of community supervision that

the trial court found had been violated; the State agrees that there was no deadly

weapon alleged or found to be true in any of these cases.

      “[A]ppellate court[s] ha[ve] the power to correct and reform a trial court

judgment ‘to make the record speak the truth when [they] ha[ve] the necessary data

and information to do so, or make any appropriate order as the law and nature of the

case may require.’” Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—Houston [1st

Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet. ref’d)); TEX. R. APP. P. 43.2(b). This power includes the power to

delete a deadly-weapon finding that was erroneously entered in the trial court’s

written judgment. Cobb v. State, 95 S.W.3d 664, 668 (Tex. App.—Houston [1st

Dist.] 2002, no pet.); see also Garcia v. State, No. 01-15-00030-CR, 2016 WL

7011411, at *11–12 (Tex. App.—Houston [1st Dist.] Dec. 1, 2016, pet. ref’d) (mem.

op., not designated for publication).

      Thus, we sustain issue four, and we modify the Judgment Revoking

Community Supervision in cause nos. 18,0354, 18,423, and 18,475 to delete the

language under the heading “Findings on Deadly Weapon” and insert the language

“not applicable” in their stead. See Duran v. State, 492 S.W.3d 741, 750 (Tex. Crim.




                                        13
App. 2016) (modifying trial court’s judgment to delete improperly entered deadly-

weapon finding); Garcia, 2016 WL 7011411, at *11–12 (same).

               REFORMATION OF JUDGMENTS—EXHIBIT A

      In issue five, appellant contends that “Exhibit ‘A’ in each individual Judgment

Revoking Community Supervision should be reformed to comport with the actual

findings announced by the trial court on the record in open court.” Appellant points

out that each Exhibit A recites all of the allegations in the Motions to Revoke

Community Supervision and not just the allegations that the trial court found to be

true at the hearing.

      The State agrees that Exhibit A for each Judgment Revoking Community

Supervision should be modified “to comport with the actual findings announced by

the trial court on the record in open court.” Because this Court has the authority and

necessary information to modify the judgments to “speak the truth,” see French v.

State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992), we sustain issue five and we

modify Exhibit A to each judgment as follows:

             Case No. 18,476—delete reference to violation of Condition 10
             of Community Supervision

             Case No. 18,035—delete reference to violation of Condition 10
             of Community Supervision

             Case No. 18,423—delete references to violation of Condition 10
             of Community Supervision



                                         14
                Case No. 18,475—delete reference to violation of Conditions 10
                and 11 of Community Supervision

                REFORMATION OF AMENDED BILL OF COSTS

      In issue six, appellant contends that “[t]he trial court erred by including a fine

in the Amended Bill of Costs documents in trial court cause numbers 18,035 and

18,423.” Specifically, in these two cases, the Judgment Revoking Community

Supervision contains a fine as a part of the punishment, and, the Amended Bill of

Costs includes a line-item of a slightly different amount for “Fines.” Appellant

contends that, because a fine is a part of a defendant’s sentence, a fine should not

have been included in the Amended Bill of Costs. The State “agrees the fines should

not be included in the amended bills of costs.”

      While fines are punitive and a part of a convicted person’s sentence, court

costs are non-punitive and intended to recoup judicial resources expended in

connection with the trial of the case. Armstrong v. State, 340 S.W.3d 759, 767 (Tex.

Crim. App. 2011). A bill of costs must contain “items of cost.” TEX. CODE CRIM.

PROC. art. 103.001(b). As such, a fine cannot be included in the bill of costs. See,

e.g., Williams v. State, 495 S.W.3d 583, 591 (Tex. App.—Houston [1st Dist.] 2016,

pet. dism’d).

      Here, the trial court assessed a fine for each of appellant’s convictions, which

was included in the Judgment Revoking Community Supervision, but the Amended

Bill of Costs in cause numbers 18,035 and 18,423 also included a fine. Because a
                                          15
fine is punitive and cannot be included in the bill of costs, we sustain appellant’s

sixth issue and delete the fine from the Amended Bill of Costs in cause numbers

18,035 and 18,423. See id. Appellant remains obligated to pay the fine as reflected

in the judgments of conviction. See id.

                                 CONCLUSION

      We affirm the trial court’s judgments as hereinabove modified.




                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Goodman and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           16